Citation Nr: 0421613	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claim for service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral tarsal tunnel syndrome has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from July 1979 to August 
1982.

In January 1997, the Board of Veterans' Appeals (Board) 
denied the veteran's original claim for service connection 
for a low back disorder secondary to service-connected tarsal 
tunnel syndrome.

This matter comes to the Board on appeal from a July 2002 
rating decision, in which the RO, inter alia, deny a claim on 
the merits for service connection for a low back disorder 
(then characterized as low back pain) as secondary to 
service-connected bilateral tarsal tunnel syndrome.  The 
veteran filed a notice of disagreement (NOD) in August 2002.  
As reflected in a statement of the case (SOC) issued by the 
RO in December 2002, the RO found no new and material 
evidence to reopen the claim.  The veteran filed a 
substantive appeal in December 2002.

In September 2003 and December 2003, the RO issued 
supplemental SOCs (SSOCs), reflecting no new and material 
evidence to reopen the veteran's claim for service connection 
for a low back disorder, claimed as secondary to bilateral 
tarsal tunnel syndrome, and returned the matter to the Board.

The Board notes that, regardless of the RO's characterization 
and adjudication of the claim, the Board must determine 
whether new and material evidence to reopen the claim has 
been received, before proceeding further, inasmuch as this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Hence, the issue is properly characterized as a 
petition to reopen, as on the title page.  Moreover, as the 
veteran has been provided notice of the legal authority 
governing claims to reopen-as discussed in more detail, 
below-the Board finds that the veteran is not prejudiced by 
the Board's consideration of the claim in light of the 
pertinent legal criteria applicable to his claim on appeal.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In January 1997, the Board denied service connection for 
a low back disorder secondary to service-connected tarsal 
tunnel syndrome.

3.  Evidence associated with the claims file since the 
January 1997 Board decision is essentially duplicative or 
cumulative in nature, does not bear directly or substantially 
upon the issue at hand, and/or is not so significant that it 
must be considered to fairly decide the merits of the 
secondary service connection claim.  


CONCLUSIONS OF LAW

1.  The Board's January 1997 decision denying the veteran's 
claim for service connection for a low back disorder as 
secondary to service-connected tarsal tunnel syndrome is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence associated with the claims file since the 
Board's January 1997 denial is not new and material; thus, 
the requirements to reopen the veteran's claim have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(in effect prior to August 2001), and 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issue on appeal has been accomplished.

Through a November 2001 letter, the July 2002 rating decision 
and the December 2002 SOC, the veteran and his representative 
have been notified of the law and regulations governing the 
claim, the evidence that has been considered in connection 
with his appeal, and the bases for the denial of the claim.  
The Board notes that, while the December 2002 SOC and a March 
2004 letter erroneously includes a citation to the version of 
the legal authority governing petitions to reopen filed after 
August 2001, whereas this veteran's petition to reopen was 
filed before August 2001, as explained in more detail below, 
each "Reasons and Bases" portion of the December 2002 
Statement of the Case, and the September 2003 and December 
2002 SSOCs, has characterized the evidence as either 
cumulative or duplicative in nature; these terms have defined 
similarly both before and after August 2001.  Moreover, the 
veteran has had the opportunity to respond to each of the 
aforementioned documents.  Under these circumstances, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

In the March 2004 letter to the veteran, the RO notified him 
of the evidence needed to reopen his claim.  The veteran was 
notified of the type of information he should submit, and was 
advised to submit any evidence in his possession.  In view of 
the March 2004 letter, the Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided both before and after the rating action on appeal.  
However, the Board finds that any lack of pre-adjudication 
notice in this matter has not, in any way, prejudiced the 
veteran.

As indicated above, the RO issued the December 2002 SOC 
explaining what was needed to substantiate the claim within a 
few short months of the July 2002 rating decision on appeal, 
and the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of November 2001, 
prior to the RO's initial adjudication of the claim; the 
veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
scheduling the veteran for a recent examination and obtaining 
a medical opinion.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate the existence of, any additional medical 
or other relevant evidence that is necessary for a fair 
adjudication of the claim that has not already been obtained.  
Hence, the Board is aware of no circumstances in this matter 
that would put the VA on notice of the existence of any 
additional relevant evidence that, if obtained, would provide 
a basis to reopen the claim on appeal.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that there is 
no prejudice to the veteran in the Board proceeding with a 
decision on appeal, at this juncture.

II.  Analysis of Petition to Reopen

In a January 1997 decision, the Board denied service 
connection for a back disorder secondary to service-connected 
bilateral tarsal tunnel syndrome.  Evidence considered at 
that time included the veteran's service medical records; a 
June 1985 neurosurgeon's report; reports of April 1987, July 
1987, and June 1994 VA examination; a February 1995 RO 
hearing transcript; and January 1995 private medical records.  
In its decision, the Board noted that the record contained 
competent evidence of lumbosacral pain and arthritis of the 
back after service, but that there was no competent evidence 
of a nexus between any current low back disability and either 
service or service-connected disability.  

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Here, the veteran 
did not request reconsideration of the Board's January 1997 
decision, and no other exception to finality applies; hence, 
that decision is final as to the evidence then of record. 

The veteran filed the current claim to reopen (specifically, 
the claim for secondary service connection) in July 2001.  
Under the governing legal authority, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated above, "new" evidence is evidence that was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the Board's 
January 1997 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In the present case, evidence added to the record since 
January 1997 includes additional VA outpatient treatment and 
consultation records; private chiropractic records; the 
report of a February 2002 VA examination and March 2002 
addendum, and the report of a November 2003 examination; and 
the veteran's statements and completed questionnaire.  

The VA outpatient treatment and consultation records show 
diagnoses of low back pain with right L5 radicular pain, and 
osteoarthritis and muscle spasms, and recommend flexion 
exercises to stretch and loosen up the veteran's paraspinus 
muscles.  A June 2002 report of neurological consultation 
suggests that the veteran might possibly have lumbosacral 
radiculopathy from central spinal stenosis (acquired or 
mixed).  The private chiropractic records reflect that the 
veteran has received treatment for over two years, presenting 
at times with episodic low back pain and bilateral posterior 
leg pain.  None of these records address the question of 
medical nexus.  Hence, although they are "new" in that 
these particular reports were not previously considered, 
insofar as the records reflect only evaluation and/or 
treatment for back disability, they are cumulative of medical 
evidence previously of record that established the presence 
of a current low back disability (then diagnosed as 
lumbosacral strain).

The veteran has essentially asserted that his altered gait, 
resulting from his service-connected bilateral tarsal tunnel 
syndrome, has caused his current low back disability.  
However, the additionally received reports of VA examination 
and addendum-which reflect a diagnosis of minimal 
hypertrophic degenerative joint disease of lumbar spine-
includes adverse medical opinion on the question of medical 
nexus.  Specifically, in a February 2002 examination report, 
a VA physician indicated that the minimal hypertrophinc 
arthritis of the lumbar spine "[was] not thought to be 
related to the patient's bilateral tarsal tunnel syndrome or 
his feet."  The March 2002 addendum from that physician 
(prepared following receipt of test results) does not include 
any further comment on the question of medical nexus.  
However, in the report of a November 2003 examination, 
another VA physician noted that the prior March 2002 VA 
opinion did not address the question of medical relationship 
based on aggravation, and completely ruled out any 
relationship between the veteran's back disability and the 
service-connected ankle disability, to include on the basis 
of aggravation.  Thus, these medical records are not only 
new, but are relevant to the question central to the 
underlying claim for service connection-i.e., whether there 
is a medical nexus between the claimed disability and 
service-connected disability.  However, as the medical 
opinions on the question of medical nexus  militate against 
the claim, they cannot provide a predicate for reopening the 
claim.  

The veteran's assertions as to the origin of his low back 
disability similarly provide no basis to reopen the claim.  
Even if the veteran's current contentions-that his low back 
disability had been caused by an altered gait, due to his 
service-connected bilateral tarsal tunnel syndrome-are 
considered new, the Board points out that, as a layperson, 
the veteran is not competent to provide a probative opinion 
on a medical matter, such as the etiology of a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Thus, where, as here, resolution of the issue on appeal turns 
on a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In short, while the veteran claims that he is suffering from 
a low back disability (now characterized as degenerative 
joint and disc disease of the lumbar spine) due to a service-
connected disability, there is no competent evidence to 
support that claim.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral tarsal tunnel syndrome, have not been met; hence, 
the appeal must be denied.  As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a low back 
disability, as secondary to service-connected bilateral 
tarsal tunnel syndrome, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



